Citation Nr: 1143405	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  09-27 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for throat cancer, to include as due to exposure to Agent Orange, asbestos, or other chemicals during service. 

2.  Entitlement to an initial compensable evaluation for a bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1967 to November 1970. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in part, granted the Veteran's claim for a bilateral hearing loss disability and assigned a noncompensable evaluation, and denied service connection for throat cancer.  
Jurisdiction of this case has since been transferred to the RO in Muskogee, Oklahoma.

In March 2011, the Veteran presented testimony in a Travel Board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

The Veteran essentially contends that his current throat cancer is due to exposure to Agent Orange, asbestos, and/or other chemicals in service.  

As to Agent Orange exposure, in a February 2009 letter the Veteran stated that he was in the Tonken Gulf and off the coast of Vietnam from February 3, 1970, to March 20, 1970, April 16, 1970, to May 5, 1970, and from May 13, 1970, to May 18, 1970.  He indicated that he ran carrier escorts and coastal patrol, and that the ship entered into and spent most of days and nights in Da Nang Harbor during this time.  Review of the service personnel records shows that during this time frame the Veteran served onboard the USS JOHN A. BOLE.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (6) (iii) (2011).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002). 

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97. Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam. 

Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97. 

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267   (U.S. Jan. 21, 2009), the United States Court of Appeals for the Federal Circuit upheld VA's requirement that a veteran must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure under 38 U.S.C. § 1116(a) (1) and 38 C.F.R. § 3.307(a) (6) (iii).  See Haas v. Peake, 525 F.3d 1168 (2008).  The United States Supreme Court recently denied certiorari.  See Haas v. Peake, 129 S.Ct. (2008). 

The Board finds that based on the Veteran's allegations and the evidence of record, additional development should be conducted to determine, through official channels, whether the Veteran served in Vietnam, to include whether the USS John A. Bole ever docked in Vietnam as asserted by the Veteran.

In the alternative, the Veteran contends that his throat cancer is due to asbestos exposure in service.  There is no specific statutory guidance regarding claims for service connection for asbestosis or other asbestos-related diseases, nor has the Secretary promulgated any regulations in regard to such claims; however, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-MR), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

With respect to claims for service connection for a disability involving asbestos exposure, VA must make a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1MR, pt. IV, subpt. ii, ch. 2, sec. C, ¶9(h) (M21-1MR, IV.ii.2.C.9.h).

Inhalation of asbestos fibers can produce cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate). M21-1MR, IV.ii.2.C.9.b.  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  M21-1MR, IV.ii.2.C.9.f. 

Review of the service personnel records reflects that the Veteran was an Engine Mechanic, served on board multiple naval ships, and worked with small diesel engines, refrigeration and air conditioning equipment, pumps, valves, and other auxiliary equipment during his service.  The RO has already conceded the Veteran's exposure to asbestos during service, and the Board is in agreement that the nature of the Veteran's service occupation would have exposed him to asbestos during service.  

Accordingly, the next matter to be determined is whether the currently diagnosed throat cancer is associated with the Veteran's conceded in-service exposure to asbestos, or to some other injury or event in service.  The record also shows that the Veteran was diagnosed with throat cancer in October 2006.  The Board observes that cancer of the lung, bronchus, pharynx, and larynx, are disorders which VA recognizes as asbestos-related disease.  See M21-1MR, IV.ii.2.C.9.f.  Also, of significance to this case is the Veteran's 30 year history of smoking one cigar a day and drinking a six pack of beer a day, having quit approximately in 2005.  In this regard, the Board acknowledges that applicable VA law and regulations prohibit service connection for any disability resulting from injury or disease attributable to the use of tobacco products for any claims filed on or after June 9, 1998.  38 U.S.C.A. 
§ 1103 (West 2002); 38 C.F.R. § 3.300 (2011).  [In the present appeal, the Veteran filed his claim for service connection for throat cancer in March 2007.] 

The Veteran has not yet been afforded an examination to determine the etiology of his throat cancer.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the current nature and etiology of the Veteran's throat cancer, to include whether it is due to exposure to Agent Orange, asbestos, and/or chemicals in service.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c) (4) (2011). 

As to the increased rating claim, the Veteran contends that the current noncompensable disability evaluation assigned for his bilateral hearing loss disability does not accurately reflect the severity of the disorder.  While the Veteran was last afforded an examination for his hearing loss disability in November 2007, the Veteran testified at his March 2011 Board hearing that his symptoms had worsened since that examination.  See Board Hearing Transcript, page 9.  The Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As the current level of disability is at issue, a contemporaneous examination of the Veteran's bilateral hearing loss disability is necessary to accurately assess his disability picture. 

Additionally, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Board observes in this connection that VA Compensation and Pension hearing examination worksheets were recently revised to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).   Accordingly, the audiological examination must address these factors. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the National Personnel Records Center (NPRC) or other appropriate service department to confirm whether the Veteran had any service in the Republic of Vietnam while serving aboard the USS JOHN A. BOLE, from December 1969 to July 1970, as detailed above.  

2. Schedule the Veteran for an examination by an Ear, Nose, and Throat Specialist to determine the etiology of the Veteran's current "throat cancer," and to provide a more specific description of the diagnosis.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken. 

The Veteran should be asked to provide specific information as to his history of asbestos exposure before and after service, as well as exposure to chemicals he claims he was exposed to during service.   Then, the examiner should provide a specific medical description of the diagnosis of throat cancer, to include whether the "throat cancer" affects the pharynx, larynx, or bronchus.  If the Veteran's "throat cancer" is not a cancer of the pharynx, larynx, or bronchus, the examiner should provide an opinion as to whether it is at least as likely as not, i.e., whether there is a 50 percent probability or greater, that the diagnosed throat cancer is related to the Veteran's active duty, to include his conceded in-service exposure to asbestos, exposure to Agent Orange, if conceded, and/or other chemicals in service.  

If the Veteran is found to have had pre-service or post-service exposure to asbestos, the examiner should discuss the effect(s) of such nonservice-related exposure to asbestos on the Veteran's cancer. 

If the examiner concludes that the Veteran's throat cancer is not at least as likely as not related to his service or some incident therefore, the examiner should provide an opinion as to the likely etiology of the throat cancer, and discuss the likelihood of or more likely causes of throat cancer in the Veteran's case.  

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be clearly set forth. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3. Schedule the Veteran for an audiological examination to determine the current severity and effect of his bilateral hearing loss disability on his occupational functioning and daily activities.  All indicated tests should be conducted.  The claims file must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

In addition to objective test results, the examiner should:

a)  Fully describe the functional effects caused by the hearing loss disability in his or her final report, including specifically the impact of any such effect on the Veteran's employability; and
b)  Address whether, and to what extent, the Veteran's hearing loss decreases his ability to communicate effectively with other people.  

A report should be prepared and associated with the Veteran's VA claims folder. 

4.  Notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5. After undertaking any additional development deemed to be necessary, readjudicate the Veteran's claims.  If a benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


